Title: To Alexander Hamilton from Selah Strong, 3 June 1799
From: Strong, Selah
To: Hamilton, Alexander


          
            New York, June 3, 1799
          
          Nathaniel Smith, of Smith Town Suffolk County, Son of Jeffery Smith Esqr. a firm Federalist aged about Twenty five years nearly Six feet high—a Steady Well Disposed young Man, without family—at present Commands a Light Infanty Company in the Militia and acquits himself with Great Honour—Wishes to be appointed a Captain in the Army of the United States—
          
            New York 3d. June 1799—
          
          
            Selah Strong
          
        